              Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 1 of 9


Chou, Jenny

From:                              Chou, Jenny
Sent:                              Thursday, April 1, 2021 9:23 AM
To:                                samantha@timetricsrisk.com
Cc:                                julievilla2002@gmail.com; bmaugust61@gmail.com
Subject:                           RE: Vision Case 03871


Samantha, thank you for responding so quickly.

Mr. August, is it still your intent to file a separate complaint for NRCM and NAM? If so, I believe we aren’t going to see
eye-to-eye on that and will need the status conference with Judge.

Regards,
Jenny

Jenny R. Chou
Direct: 203.498.4302 | jchou@wiggin.com
www.wiggin.com




CONNECTICUT | NEW YORK | PHILADELPHIA | WASHINGTON, DC | PALM BEACH


From: Samantha Kumaran <samantha@timetricsrisk.com>
Sent: Thursday, April 1, 2021 9:17 AM
To: Chou, Jenny <JChou@wiggin.com>
Cc: julievilla2002@gmail.com; bmaugust61@gmail.com
Subject: RE: Vision Case 03871

HI Jenny, I was planning to upload the correct complaints today. I have had back to back deadlines, and there is no
change to the complaint just the radio buttons were not checked correctly due to a change in ECF. Also for some reason
they no longer accept the et al in the caption which I had used without issue before.

I will upload today. If there's still an issue after re-uploading we can discuss. I have not had an issue before with ECF in
other case so something may have changed in the radio buttons to be checked.

Since there is no change to the Complaint, I would prefer we meet and confer first before scheduling wit the Judge.

Kind regards,
Samantha S. Kumaran
President and CEO
samantha@timetricsrisk.com
Phone: 212 431 5098 (Office)
Mobile: 917-636-1364 (Cell)




                                                              1
               Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 2 of 9




This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and
privileged. If you are not the intended recipient, please notify the sender immediately, destroy this email and any attachments, and do
not otherwise disclose or use them.

This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a
partnership interest in any fund or transaction described herein. No such offer or solicitation will be made prior to the delivery of the
applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by
risks. An investor understands that under any investment that investor may lose all or part of its equity in any time frame. Past
performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all
investors. The risk of loss in trading commodity interests can be substantial. You should therefore carefully consider whether such
trading is suitable for you in light of your financial condition.

Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the
information contained herein and Timetrics expressly disclaims liability for errors or omissions. No warranty of any kind implied,
express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information
herein. Under no circumstances may this email or its attachments, or any part thereof, be disclosed, reproduced, redistributed without
the express permission of Timetrics.



‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
On Thursday, April 1, 2021 8:57 AM, Chou, Jenny <JChou@wiggin.com> wrote:


         Dear Ms. Villa, Ms. Kumaran, and Mr. August,



         Given that each of the recently-filed complaints appears have been noted as deficient by the Clerk’s
         office, and in view of the existing briefing schedule in the case, the Vision and Lazzara Defendants intend
         to submit a letter to Magistrate Judge Aaron requesting a telephonic status conference to address the
         status and permissible form of the anticipated SAC, the briefing schedule, and the proposed addition of
         NAM as a plaintiff. Please let me know if you consent and/or would like to join in the request for a status
         conference to address these issues.



         Kind regards,

         Jenny



         Jenny R. Chou
         Direct: 203.498.4302 | jchou@wiggin.com
         www.wiggin.com




         CONNECTICUT | NEW YORK | PHILADELPHIA | WASHINGTON, DC | PALM BEACH
                                                                      2
     Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 3 of 9



From: Julie Villa <julievilla2002@gmail.com>
Sent: Friday, March 19, 2021 1:11 PM
To: samantha@timetricsrisk.com
Cc: Chou, Jenny <JChou@wiggin.com>; bmaugust61@gmail.com; julievilla2002@gmail.com
Subject: Re: Vision Case 03871



Mr. Brian August, Esq.



In response to your email dated March 18, 2021, subject “Vision Case 03871, I have responded
below.



It is my opinion that the January 26, 2021 status conference would have been the proper venue
to bring your request to add an additional party to your action. Furthermore, I do not find that the
law affords a different standard to Pro-Se litigants, only that it provides extraordinary patience for
technical and procedural ignorance.



The reasons you allege and laws you assert, that may grant you leave for this request, are for a
judge to determine. Please make your motions to the court. I do not consent to any extralegal
requests in this case, especially when a Pro-Se party represents that “the facts of this case are
the same”. Stating an opinion with equivocation does not constitute adjudicating the law. My
decision is irrevocable.

The NFA website provides detailed information ("facts") that apparently oppose the facts alleged
in this email,(1) Nefertiti Holding Company ("NHC) approved June 25, 2020 is affiliated with
Nefertiti Asset Management LLC ("NAM") approved September 22, 2020 and has no "Firm Activity
Status" (see attachments)

I am still waiting for a plainly stated, clearly articulated cause of action by Plaintiffs for
demonstrable damages against me under any rules of evidence.

Julie Villa




On Thu, Mar 18, 2021 at 1:21 PM Samantha Kumaran <samantha@timetricsrisk.com> wrote:

 Jenny, Thanks for your quick reply. As you know, Brian does not represent me Pro-Se, (and he does not
 have a retainer to represent me) - just as you do not represent Ms. Villa who is also appearing Pro-Se.
 There is no obligation for you and Ms. Villa (Pro-Se) to file a combined brief, and neither would you
 agree to file a brief with a Pro-Se you do not represent. Therefore you cannot expect our side either to
 do the same.
                                                    3
     Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 4 of 9



Likewise, we are having to accept two separate filings and briefs from Ms. Villa (Pro-Se) separately and
the Your Defendants represented by you. Similarly Mr. Kadlec has different counsel and briefings from
NFA.



As such, since the Pro-Se standards are very different (as Ms. Villa also knows) I am under no obligation
to file my pleadings with a counsel that does not represent my Pro-Se interests. If you are proposing
that you and Ms Villa combine briefs and there is equitable combining of briefs your objection would
be better understood.



Therefore going forward, to maintain Pro-Se status all my filings will be separate. If you are willing to
allow the Corporate Plaintiffs to file under the Pro-Se standards, please let me know.



That should not impact your willingness to agree to NAM becoming a party to this case. Please could
you articulate your reason for that, as the facts of this case are the same.



Kind regards,

Samantha S. Kumaran

President and CEO

samantha@timetricsrisk.com

Phone: 212 431 5098 (Office)

Mobile: 917-636-1364 (Cell)




This email and its attachments are for the named addressee(s) only. It may contain information which may be
confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this
email and any attachments, and do not otherwise disclose or use them.




This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of
an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will
be made prior to the delivery of the applicable risk disclosure document , offering memorandum and related
                                                           4
     Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 5 of 9
materials. All profits disclosed herein are accompanied by risks. An investor understands that under any
investment that investor may lose all or part of its equity in any time frame. Past performance is not indicative of
future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of
loss in trading commodity interests can be substantial. You should therefore carefully consider whether such trading
is suitable for you in light of your financial condition.




Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or
completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions.
No warranty of any kind implied, express, statutory is given by Timetrics or its officers, employees, agents or
representatives in connection with the information herein. Under no circumstances may this email or its
attachments, or any part thereof, be disclosed, reproduced, redistributed without the express permission of
Timetrics.




‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐

On Thursday, March 18, 2021 12:53 PM, Chou, Jenny <JChou@wiggin.com> wrote:



         Dear Attorney August:



         As I stated at the January 26, 2021 status conference, the Vision and Lazzara
         Defendants consented to Ms. Kumaran and NRCM filing a second amended complaint.



         However, we did not, nor do we now, consent to NRCM filing a complaint separate
         from Ms. Kumaran, as Doc. No. 49 appears to be; and, given the extraordinary length
         of the pleadings, are not in a position to consent to NAM’s addition as a party or your
         request to “relate back” at this time. We reserve all rights to challenge the propriety
         and sufficiency of the pleadings under the applicable rules.



         Regards,

         Jenny



         Jenny R. Chou
         Direct: 203.498.4302 | jchou@wiggin.com
         www.wiggin.com




                                                          5
Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 6 of 9




  CONNECTICUT | NEW YORK | PHILADELPHIA | WASHINGTON, DC | PALM BEACH




  From: Brian August <bmaugust61@gmail.com>

  Sent: Thursday, March 18, 2021 11:38 AM

  To: Chou, Jenny <JChou@wiggin.com>; julievilla2002@gmail.com

  Cc: samantha@timetricsrisk.com

  Subject: Vision Case 03871




  WARNING! External email. Do not click/open unexpected links/attachments.




  Dear Ms. Chou and Ms. Villa:




  I write on behalf of my clients, Nefertiti Risk Capital Management (“NRCM”) and
  Nefertiti Asset Management (“NAM”). I am requesting your consent to add NAM as a
  party to this action, and also request that under FRCP Rule 15(c), the claims of both
  NRCM and NAM relate back to original filing date of the complaint. From the outset,
  both the NAM and STORM funds have been extensively mentioned throughout the


                                            6
Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 7 of 9
  Complaint. No new facts have been added since the original date of filing date of May
  18, 2020. The Courts readily grant leave for this exact type of request.




  Legal support is as follows:



         Federal Rule of Civil Procedure 21 provides that parties may be dropped or
         added by order of the court. It is “generally accepted ... that no material
         difference exists between the standards articulated by Rules 15(a) and 21, and,
         as such, where parties satisfy the requirements under Rule 15(a) for leave to
         amend, they will generally be permitted to add parties under Rule 21.” Sanrio
         Co. v. Epic Trading, Inc., No.2004–5428(NG)(MDG), 2005 WL 1705746, at
         *1 (E.D.N.Y. July 21, 2005) (quotation and alteration omitted).




         Amendments made pursuant to Rule 15(a) should be “freely granted when
         justice so requires” in order to accomplish the underlying purpose of the Rule,
         which is “to provide maximum opportunity for each claim to be decided on
         its merits rather than on procedural technicalities.” Alpha Lyracom Space
         Commc'ns, Inc. v. Commc'ns Satellite Corp., No. 89 Civ. 5021(JFK), 1994 WL
         256671, at *2 (S.D.N.Y. June 7, 1994); see Foman v. Davis, 371 U.S. 178, 182,
         83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (“If the underlying facts or circumstances
         relied upon by a plaintiff may be a proper subject of relief, he ought to be
         afforded an opportunity to test his claim on the merits.”).

          Pursuant to FRCP 15(c), NRCM and NAM also respectfully seek leave to relate
         back its claims to the original filing date of May 18, 2020. As is generally the case
         with amendments to the pleadings under Rule 15, the “relation back” doctrine
         set forth in Rule 15(c) is also to be liberally applied. See, e.g., Staren v. American
         Nat'l Bank and Trust Co. of Chicago, 529 F.2d 1257, 1263 (7th Cir.1976) (noting
         that amendments under Rule 15(c) should be freely allowed); Pucci v.
         Litwin, 828 F.Supp. 1285, 1296 (N.D.Ill.1993) (Rule 15(c) is to be liberally
         construed). Since NRCM was on the original filing, and Defendants have been on
         full notice of the facts and its claims there is no prejudice to them in having
         adequate notice of what claims are being brought and their ability to
         respond. Therefore NRCM’s claims, do not add any new information to
         Defendants response to the facts, and to the extent they exist, relate back to
         the original filing date of May 18, 2020.




                                               7
Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 8 of 9
           As is generally the case with amendments to the pleadings under Rule 15, the
          “relation back” doctrine set forth in Rule 15(c) is also to be liberally applied. See,
          e.g., Staren v. American Nat'l Bank and Trust Co. of Chicago, 529 F.2d 1257,
          1263 (7th Cir.1976) (noting that amendments under Rule 15(c) should be
          freely allowed); Pucci v. Litwin, 828 F.Supp. 1285, 1296 (N.D.Ill.1993) (Rule 15(c)
          is to be liberally construed). Rule 15(c) and its relation back
          doctrine are “intimately connected” with the policy underlying the statute
          of limitations. Paulk v. Department of Air Force, Chanute Air Force Base, 830
          F.2d 79, 82 (7th Cir.1987) (quoting Advisory Committee Notes to the 1963
          Amendment to Rule 15). The relation back doctrine seeks to balance the policy
          of facilitating resolution of claims on the merits, which is effectuated by liberally
          permitting amendment of pleadings, and the policy underlying statutes of
          limitations—to guarantee “essential fairness” to defendants by ensuring that
          they receive notice of claims within a reasonable time, and thus are not
          impaired in their defense by evidence that is lost or diminished in its clarity
          because of the undue passage of time. See U.S. ex rel. Koch v. Koch Industries,
          Inc., 188 F.R.D. 617, 628 (N.D.Okla.1999)




  We are looking to move this case forward expeditiously, and your consent to my
  request will reduce the burden on all parties, as the alternative will entail additional
  motion practice. Please let me know as soon as you can.



  I appreciate your cooperation in advance.



  Best,




  Brian



  Brian August, Esq.




  AugustLawNYC

                                                8
Case 1:20-cv-03871-GHW-SDA Document 67-1 Filed 04/27/21 Page 9 of 9
  100 Willoughby Street, 9E




  Brooklyn NY, 11201

  917-664-4465

  bmaugust61@gmail.com




  This electronic mail (including any attachments) may contain information that is privileged, confidential,
  and/or otherwise protected under applicable law from disclosure to anyone other than its intended
  recipient(s). Any dissemination or use of this electronic mail or its contents (including any attachments)
  by persons other than the intended recipient(s) is strictly prohibited. If you have received this message
  in error, please notify the sender orWiggin and Dana LLP at 203-498-4400 immediately and then
  delete the original message (including any attachments) in its entirety. We take steps to protect against
  viruses and other malicious code but advise you to carry out your own checks and precautions as we
  accept no liability for any which remain. We may monitor electronic mail sent to and from our server(s)
  to ensure regulatory compliance to protect our clients and business.

  Disclosure under U.S. IRS Circular 230: Wiggin and Dana LLP informs you that any tax advice
  contained in this communication (including any attachments) was not intended or written to be used,
  and cannot be used, for the purpose of avoiding federal tax related penalties or promoting, marketing or
  recommending to another party any transaction or matter addressed herein.




  WD03262012




                                                      9
